      Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

PHILLIPS 66 COMPANY,                                  §
                                                      §
                        Plaintiff,                    §
                                                      §                       4:21-cv-279
                                                              CIVIL ACTION NO.________
v.                                                    §
                                                      §
RAAJ UNOCAL LUBRICANTS LIMITED,                       §       JURY TRIAL DEMANDED
                                                      §
                        Defendant.                    §

                            PLAINTIFF’S ORIGINAL COMPLAINT

       Phillips 66 Company (“Plaintiff”) files this Original Complaint against Raaj Unocal

Lubricants Limited (“Defendant”).

                                           PARTIES

       1.        Plaintiff is a Delaware corporation having its principal place of business at 2331

CityWest Blvd., Houston, TX 77042.

       2.        Upon information and belief, Defendant is a limited liability company organized in

India with an address of 40 Km Stone, Mathura Rd, Jharsaintly, Ballabhgarh, Faridabad, Haryana

121004, India.

                         NATURE OF ACTION AND JURISDICTION

       3.        This is an action for trademark infringement, counterfeiting, dilution, unfair

competition, and unjust enrichment under the Trademark Act of 1946, as amended, 15 U.S.C.

§ 1051 et seq. (“Lanham Act”), and the laws of the state of Texas.

       4.        This Court has jurisdiction over this action under Section 39 of the Lanham Act, 15

 U.S.C. § 1121, and Title 28 of the United States Code, §§ 1331 and 1338, and supplemental

 jurisdiction over Plaintiff’s claims under state law under 28 U.S.C. § 1367(a).



                                                  1
      Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 2 of 16




       5.       The matter in controversy in this action exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between citizens of a state and a foreign state. Therefore,

this Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.

       6. On information and belief, Defendant targets consumers in the District and expects or

intends its acts to have consequences in the District, and thus a substantial part of the events giving

rise to the acts complained of herein occurred in this District. Therefore, venue is proper in this

District pursuant to 28 U.S.C. § 1391(b). In the alternative, venue is proper in this District pursuant

to 28 U.S.C. §1391(c)(3), as Defendant is not a resident in the United States.

                                               FACTS

Phillips 66 – Intellectual Property Rights

       7.       For more than 140 years, Phillips 66 and its predecessors in interest (collectively

“Phillips 66”) have engaged in the world-wide manufacture, marketing, distribution, and sale of

high quality petroleum products and services, including gasoline, diesel, jet fuel, lubricants, motor

fuels, and other related products and services. Phillips 66 manages over 18,000 miles of crude oil,

raw natural gas liquid, natural gas and petroleum product pipeline systems in the United States,

including those partially owned and operated by affiliates.

       8.       Since at least as early as 1932, Phillips 66 has continuously used the mark 76 and

the 76 design marks shown below (collectively, the “76 Marks”) in connection with these products

and services.




                                                  2
      Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 3 of 16




       9.      The 76 Marks were first used by Phillips 66’s predecessor in interest, Union Oil

Company of California, doing business as Unocal, in 1932. In addition to the 76 Marks shown

above, Unocal also used the marks UNION 76, UNOCAL 76, and 76 LUBRICANTS in

connection with its products and services.

       10.     In 1997, Unocal sold its western United States refining and marketing operations

and the rights to the 76 Marks for use in refining and marketing operations to Tosco Corporation.

Phillips Petroleum Company purchased Tosco Corporation, along with the rights in the 76 Marks,

in 2001. In 2002, Conoco Inc. and Phillips Petroleum Company merged into ConocoPhillips.

       11.     In 2012, ConocoPhillips divested all of its midstream, downstream, marketing and

chemical operations, as well as rights to the 76 Marks in connection with those operations, to the

newly created company Phillips 66.

       12.     A timeline showing the evolution of some of the trademarks used by Phillips 66

and its predecessors from 1932 to the present is attached hereto as Exhibit A.

       13.     Since that time, Phillips 66 has continued to use the 76 Marks in connection with

its products and services. Phillips 66 has also licensed the mark 76 for lubricants internationally in

Asia and also licenses the marks UNION 76, 76 LUBRICANTS and similar marks in connection

with merchandise available for purchase in the United States and internationally.

       14.     Phillips 66 owns numerous valid federal trademark registrations for the 76 Marks,

including U.S. Reg. Nos. 0,566,785; 0,754,420; 0,764,442; 0,867,703; 2,935,849; 3,727,675;

3,492,578; 3,495,946; 3,069,038; 3,694,150; 3,024,484; 3,694,150; 3,024,484; 3,093,884;

3,107,583; 2,938,185; 3,042,693; 2,940,047; 3,176,763; 3,176,768; 4,727,793; 4,789,834; and

4,930,390. True and correct copies of these registrations are attached as Exhibit B.




                                                  3
      Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 4 of 16




       15.     Registration Nos. 0,754,420; 0,764,442; 2,935,849; 3,727,675; 3,492,578;

3,495,946; 3,069,038; 3,694,150; 3,024,484; 3,694,150; 3,093,884; 3,107,583; 2,938,185;

3,042,693; 2,940,047; 3,176,763; 3,176,768 are incontestable under 15 U.S.C. § 1065. Such

registrations constitute conclusive evidence of the validity of the registered marks and of the

registration of the marks, of the registrant’s ownership of the marks, and of the registrant’s exclusive

right to use the registered marks in commerce under 15 U.S.C. § 1115(b).

       16.     Phillips 66 has developed and controls an extensive network of licensees and sub-

licensees who manufacture, market, distribute, and sell authorized products and services

throughout the United States and internationally.

       17.     Over the years, Phillips 66 has expended a great amount of time and monetary

investments to ensure that its products and services meet high standards of quality, safety, and

performance. Phillips 66 has established a number of quality control standards and procedures to

protect the safety of its customers and to ensure its customers associate the 76 Marks with quality

products.

       18.     Over the decades that the 76 brand has been used, Phillips 66 and its predecessors

in interest have also expended hundreds of millions of dollars in promoting its products and

services offered under the 76 Marks.

       19.     As a result of Phillips 66’s quality control measures and promotion expenditures,

Phillips 66 has developed goodwill, public recognition, and strong rights in its marks, which

consumers have come to know and trust as symbols of quality and value.

       20.     The 76 Marks are inherently distinctive, serving to identify and indicate the source

of Phillips 66’s products and services to the consuming public, and to distinguish Phillips 66’s

products and services from those of others.



                                                   4
      Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 5 of 16




       21.     Additionally, and alternatively, as a result of Phillips 66’s frequent and widespread

use and promotion of the 76 Marks, the marks have become distinctive to designate Phillips 66’s

goods and services, to distinguish Phillips 66’s goods and services from the goods and services of

others, and to distinguish the source or origin of Phillips 66’s goods and services.

       22.     Phillips 66 has invested considerable effort and resources in developing, using,

advertising, and promoting the 76 Marks in over 50 countries, including the United States, Mexico,

Guam, Japan and the continent of Asia.

       23.     Over the years, Phillips 66 has sold billions of gallons of petroleum product and

promotional merchandise bearing the 76 Marks worldwide. Because of the substantial revenues

generated under its brands on an annual basis, Phillips 66 is ranked 27th on the Fortune 500 (2020)

and 61st on the Global Fortune 500 (2020) lists.

       24.     As a result of extensive and widespread use and promotion by Phillips 66, the 76

Marks have become famous throughout the United States and in the State of Texas to indicate the

source of Phillips 66’s goods and services.

       25.     As just one example of the notoriety of the 76 Marks, the 76 Marks are frequently

featured in popular television shows and films, including The Lost World: Jurassic Park, Dawn of

the Planet of the Apes, and the Land of the Lost.

                                      Defendant’s Activities

       26. On information and belief, Defendant manufactures and sells oils, lubricants and other

related products.

       27. Defendant uses marks that appear to be the 76 Marks or close variants thereof (the

“Counterfeit Marks”) prominently in connection with its business in numerous ways.              For

example:



                                                   5
Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 6 of 16




 a. Defendant uses the name UNOCAL 76 and the stylized UNOCAL 76 design mark

    shown below as its brand name, including on its website unocalglobal.com (URL and

    content are collectively, hereinafter, “Website”). See e.g., Exhibit C.




 b. Defendant repeatedly claims on its Website and in its promotional materials that it is

    “A Lube Brand of USA” and “a Brand of USA Since 1890” in order to create the

    false impression that Defendant is affiliated with Phillips 66. See id.

 c. In furtherance of that false impression, Defendant also claims on its Website that

    “Unocal 76 Lubricants” are “American Energy. Delivered.” See id.

 d. Defendant labels its products with the Counterfeit Marks, such as those advertised on

    its website (examples shown below and in Exhibit D):




                                          6
Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 7 of 16




 e. Defendant uses the Counterfeit Marks on its “History” page of its Website to falsely

    suggest that the company is affiliated with Phillips 66 (as shown below and in Exhibit

    E).




 f. Defendant also uses the phrase “Represent The Good Stuff” on its Website, a clear

    reference to two taglines that Phillips 66 and its affiliates have used—“The Good

    Stuff” and “Demand The Good Stuff.”

 g. Defendant also uses the Counterfeit Marks on its social media pages, examples of

    which are shown below and in Exhibit F.


                                        7
     Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 8 of 16




       28.     The goods and services sold by Defendant using the Counterfeit Marks are not

genuine Phillips 66 goods or services.

       29.     Defendant has intentionally targeted the goods and services offered under the

Counterfeit Marks to United States customers.

       30.     For example, in addition to claiming that it is “A Lube Brand of the USA” and that

“Unocal 76 Lubricants” is “American Energy. Delivered” on its English-language Website,

Defendant also claims: “UNOCAL 76 has its foot prints worldwide covering over 57 countries

across 6 continents. Major markets being United States of America, Japan, China, Bangladesh,

Nepal, India, Pakistan, and Thailand among others” (emphasis added, see Exhibit G).


                                                8
      Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 9 of 16




       31.     Through its interactive website unocalglobal.com, customers in the United States

can submit an application to “Create Your Own Formula” with Defendant. Defendant promises

its potential customers, including those located in the United States, that it “can formulate the

product you need for any application.” See Exhibit H.

       32.     Customers can also contact Defendant to “Become a Distributor” through this same

website. See Exhibit I. Selecting the “Contact Us” button automatically opens a new email

addressed to Defendant using the customer’s email service provider, including for customers

located in the United States.

       33.     On information and belief, Defendant has also conducted busines with several

United States entities in order to further its infringing activities. For example:

               a. On information and belief, Defendant applied for and obtained a license

                   certifying its engine oil products with the American Petroleum Institute (see

                   Exhibit J);

               b. On information and belief, the website hosting company (GoDaddy, Inc.) for

                   Defendant’s Website is located in Arizona (see Exhibit K);

               c. On information and belief, Defendant contracted with a company in California,

                   Facebook, Inc., to market and promote its activities complained of herein;

               d. On information and belief, Defendant contracted with a company in California,

                   Twitter, Inc., to market and promote its activities complained of herein;

               e. On information and belief, Defendant contracted with a company in California,

                   LinkedIn Corporation, to market and promote its activities complained of

                   herein.




                                                  9
     Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 10 of 16




        34.    Defendant has set out on a deliberate course of conduct to deceive consumers,

including those in the United States, into believing that Defendant and its products are connected,

associated, or affiliated with Phillips 66, even though Defendant is not currently affiliated with

Phillips 66 in any way, in order to trade on Phillip 66’s valuable goodwill.

        35.    Defendant’s unauthorized use of the Counterfeit Marks began long after those

marks became famous.

     Harmful Effects of Defendant’s Activities on Phillips 66 and the Consuming Public

        36.    Defendant’s unlawful activities are intentional and expressly aimed at Phillips 66,

which is headquartered in this District. Thus, the effects of Defendant’s activities are felt in this

District.

        37.    Defendant’s unauthorized use of the Counterfeit Marks is likely to cause confusion,

to cause mistake, or to deceive customers and potential customers of the parties as to some

affiliation, connection, or association of Defendant’s business with Phillips 66, or as to the origin,

sponsorship, or approval of Defendant’s goods and/or services.

        38.    Defendant’s unauthorized use of the Counterfeit Marks falsely indicates to the

purchasing public that Defendant, its business, and its goods or services originate with Phillips 66,

or are affiliated, connected, or associated with Phillips 66, or are sponsored, endorsed, or approved

by Phillips 66, or are in some manner related to Phillips 66 or its goods or services.

        39.    Defendant’s unauthorized use of the Counterfeit Marks falsely designates the origin

of Defendant’s goods and/or services, and falsely or misleadingly describes and represents facts

with respect to Defendant and its goods and/or services.




                                                 10
     Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 11 of 16




       40.     By using Phillips 66’s registered Counterfeit Marks in connection with the

manufacture and sale of oils, lubricants, and related products that are not genuine 76 branded

products, Defendant is selling counterfeit products and services.

       41.     Defendant’s unauthorized use of the Counterfeit Marks enables Defendant to trade

on and receive the benefit and goodwill built up at great labor and expense over many years by

Phillips 66, and to gain acceptance for Defendant’s goods and/or services not solely on

Defendant’s own merits, but on the reputation and goodwill of Phillips 66 and its marks, trade

dress, goods, and services.

       42.     Defendant’s unauthorized use of the Counterfeit Marks removes from Phillips 66

the ability to control the nature and quality of goods and services provided under its marks and

trade dress, and places the valuable reputation and goodwill of Phillips 66 in the hands of

Defendant, over whom Phillips 66 has no control.

       43.     Defendant’s unauthorized use of the Counterfeit Marks is likely to cause dilution

of the 76 Marks.

       44.     Defendant’s unauthorized use of the Counterfeit Marks enables Defendant to palm

off its goods on the unsuspecting public as those of Phillips 66.

       45.     As a result of Defendant’s unauthorized use of the Counterfeit Marks, Defendant is

being unjustly enriched at the expense of Phillips 66 and the public.

       46.     Unless these unfair and deceptive practices and acts of unfair competition by

Defendant are restrained by this Court, they will continue to cause irreparable injury to Phillips 66

and to the public, for which there is no adequate remedy at law.




                                                 11
      Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 12 of 16




IV.    Willful Nature of Defendant’s Wrongful Acts

       47.      Upon information and belief, Defendant’s acts of infringement, counterfeiting, and

unfair competition complained of herein have been malicious, fraudulent, deliberate, willful,

intentional, and in bad faith, with full knowledge and conscious disregard of Phillips 66’s rights.

In view of the egregious nature of Defendant’s actions, this is an exceptional case within the

meaning of Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a).

                COUNT I: INFRINGEMENT OF REGISTERED MARKS

       48.      Phillips 66 repeats the above allegations as if fully set forth herein.

       49.      The acts of Defendant complained of herein constitute infringement of Phillips 66’s

federally registered trademarks in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       50.      Phillips 66 has been damaged by Defendant’s acts of federal trademark

infringement.

       51.      Defendant’s infringement has been willful and in bad faith, making this an

exceptional case under 15 U.S.C. § 1117.

                COUNT II: FEDERAL TRADEMARK COUNTERFEITING

       52.      Phillips 66 repeats the above allegations as if fully set forth herein.

       53.      The acts of Defendant complained of herein constitute use of counterfeit marks on

or in connection with the sale, offering for sale, and distribution of products and services, which

negatively affects United States commerce and consumers to the detriment of the goodwill

connected to the 76 Marks.

       54.      Defendant’s use of counterfeit marks was and is willful. Defendant intentionally

used and is using the 76 Marks knowing he is selling and offering to sell counterfeit products and

services.



                                                  12
     Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 13 of 16




       55.     The acts of Defendant complained of herein constitute trademark counterfeiting in

violation of 15 U.S.C. § 1114.

       56.     Plaintiff has been damaged by Defendant’s acts of trademark counterfeiting.

                    COUNT III: VIOLATION OF LANHAM ACT SECTION 43(a)

       57.     Phillips 66 repeats the above allegations as if fully set forth herein.

       58.     The acts of Defendant complained of herein constitute trademark infringement,

false designation of origin, false or misleading descriptions or representations of fact, and unfair

competition in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       59.     Phillips 66 has been damaged by Defendant’s acts of trademark infringement, false

designation of origin, false or misleading descriptions or representations of fact, and unfair

competition.

       60.     Defendant’s acts of trademark infringement, false designation of origin, false or

misleading descriptions or representations of fact, and unfair competition have been willful and in

bad faith, making this an exceptional case under 15 U.S.C. § 1117.

                      COUNT IV: DILUTION UNDER FEDERAL LAW

       61.     Phillips 66 repeats the above allegations as if fully set forth herein.

       62.     The acts of Defendants complained of herein constitute dilution by blurring and

dilution by tarnishment of the 76 Marks in violation of Section 43(c) of the Lanham Act, 15

U.S.C. § 1125(c).

       63.     Defendants willfully intend to trade on the recognition of the 76 Marks, which are

famous and became famous prior to Defendant’s commencement of use of the Counterfeit

Marks, and to harm the reputation of the 76 Marks.

       64.     Phillips 66 has been damaged by Defendants’ acts of federal trademark dilution.



                                                 13
     Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 14 of 16




                  COUNT V: COMMON LAW UNFAIR COMPETITION

       65.     Phillips 66 repeats the above allegations as if fully set forth herein.

       66.     The acts of Defendant complained of herein constitute trademark infringement

and unfair competition in violation of the common law of the State of Texas.

       67.     Philips 66 has been damaged by Defendant’s acts of common law unfair

competition.

                       COUNT VI: DILUTION UNDER TEXAS LAW

       68.     Phillips 66 repeats the above allegations as if fully set forth herein.

       69.     The acts of Defendant complained of herein constitute dilution of the 76 Marks in

violation of the Texas Business and Commerce Code § 16.103.

       70.     Phillips 66 has been damaged by Defendant’s acts of state trademark dilution.

                            COUNT VII: UNJUST ENRICHMENT

       71.     Phillips 66 repeats the above allegations as if fully set forth herein.

       72.     The acts of Defendant complained of herein constitute unjust enrichment of

Defendant at Phillips 66’s expense.

       73.     Phillips 66 has been damaged by Defendant’s acts of unjust enrichment.


       74.     Phillips 66 repeats the above allegations as if fully set forth herein.




                                                 14
    Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 15 of 16




                                           PRAYER

WHEREFORE, Phillips 66 prays that:

      a)     Defendant, Defendant’s agents, servants, employees, attorneys, licensees, and all

      those persons and legal entities in active concert or participation with them, be

      preliminarily and permanently enjoined from using the 76 Marks, the Counterfeit Marks,

      and any other mark or trade dress confusingly similar thereto;

      b)     Defendant, Defendant’s agents, servants, employees, attorneys, and all those

      persons and legal entities in active concert or participation with them, be required to

      immediately remove or otherwise eliminate all elements and instances of the 76 Marks

      or the Counterfeit Marks that appear on Defendant’s products and promotional materials,

      including its website at unocalglobal.com and all digital and social media accounts;

      c)     Defendant be ordered to file with this Court and to serve upon Phillips 66, within

      30 days after the entry and service on Defendant of an injunction, a report in writing and

      under oath setting forth in detail the manner and form in which Defendant has complied

      with the injunction;

      d)     Phillips 66 recover all damages it has sustained as a result of Defendant’s

      infringement, dilution, false designation of origin, unfair competition, and unjust

      enrichment, and that such damages be trebled;

      e)     An accounting be directed to determine Defendant’s profits resulting from

      Defendant’s activities, and that such profits be paid over to Phillips 66, increased as the

      Court finds to be just under the circumstances of this case;

      (f)    Alternatively, if greater, Plaintiff recover statutory damages under 15 U.S.C. § 1117

      as a result of Defendant’s counterfeiting;



                                               15
     Case 4:21-cv-00279 Document 1 Filed on 01/28/21 in TXSD Page 16 of 16




       g)     Plaintiff’s nominal damages, if the Court does not award statutory damages, actual

       damages, or an accounting of profits;

       h)     Phillips 66 recover its reasonable and necessary attorneys’ fees;

       i)     Phillips 66 recover its costs of this action and prejudgment and post-judgment

       interest; and

       j)     Phillips 66 recover such other relief as the Court may find appropriate.



                                        JURY DEMAND

       Under Fed. R. Civ. P. 38(b), Phillips 66 demands a trial by jury on all issues triable of right

by a jury.

                                               Respectfully submitted,

Date: January 28, 2021                         s/ Stephen P. Meleen
                                               Stephen P. Meleen, Attorney-in-Charge
                                               Texas Bar No. 00795776
                                               S.D. Tex. Bar No. 24154
                                               Alexandra Bistline
                                               Texas Bar No. 24092137
                                               S.D. Tex. Bar No. 2627667
                                               PIRKEY BARBER PLLC
                                               1801 East Sixth Street, Suite 300
                                               Austin, TX 78702
                                               Telephone: (512) 322-5200
                                               Fax: (512) 322-5201

                                               ATTORNEYS FOR PLAINTIFF
                                               PHILLIPS 66 COMPANY




                                                 16
